


109 HR 6268 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6268
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Fitzpatrick of
			 Pennsylvania (for himself and Mr. Taylor
			 of Mississippi) introduced the following bill; which was referred
			 to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for expenses related to the collection and storage of
		  umbilical cord blood.
	
	
		1.Credit for collection and
			 storage of umbilical cord blood
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new credit:
				
					25E.Credit for
				collection and storage of umbilical cord blood
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter an amount equal to
				50 percent of the qualified umbilical cord blood collection and storage
				expenses paid or incurred by the taxpayer during the taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) for any taxable year shall not exceed
				$2,000.
						(c)Qualified
				umbilical cord blood collection and storage expensesFor purposes
				of this section—
							(1)In
				generalThe term qualified umbilical cord blood collection
				and storage expenses means expenses directly related to the collection,
				storage, and maintenance of umbilical cord blood that is collected on the
				occasion of the birth of a child of the taxpayer.
							(2)Umbilical cord
				bloodThe term umbilical cord blood means—
								(A)the neonatal blood
				remaining in the placenta and umbilical cord after separation of the mother
				from the newborn baby, or
								(B)any other part of
				the umbilical cord.
								(d)Eligible
				individualFor purposes of
				this section, the term eligible individual means the mother of
				the child referred to in subsection (c)(1). In the case of a joint return, the
				taxpayer shall be treated as an eligible individual if either spouse is an
				eligible
				individual.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Credit for collection and
				storage of umbilical cord
				blood.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
